Exhibit 10.1

HealthStream, Inc.
Board of Directors
Compensation Committee
Cash Incentive Bonus Plan — 2015

Overview:

Pursuant to the HealthStream, Inc. 2010 Stock Incentive Plan, the Compensation
Committee (the “Committee”) of the Board of Directors of HealthStream, Inc. (the
“Company”) hereby establishes this 2015 Cash Incentive Bonus Plan (the “Plan”).
The Plan is the cash-based, short-term incentive portion of HealthStream’s
incentive compensation structure. The purpose of the Plan is to specify
appropriate opportunities to earn a cash bonus with respect to the Company’s
2015 fiscal year in order to reward officers of the Company (“Management”) for
the Company’s financial performance during fiscal year 2015 and to further align
their interests with those of the shareholders of the Company.

Definitions:



  •   Actual Operating Income before bonuses – The Company’s Operating Income
achieved in fiscal 2015, excluding bonuses.



  •   [REDACTED]



  •   Incremental Operating Income - Actual Operating Income before bonuses less
Target Operating Income.



  •   Operating Income - Operating income for the 2015 fiscal year calculated in
accordance with generally accepted accounting principles and consistent with the
Company’s past practice and presented in the Company’s audited financial
statements, provided the following expenses are excluded from the calculation of
Operating Income: acquisition expenses for transactions within the calendar year
and operating income (loss) from acquisitions consummated during the calendar
year (the “Excluded Expenses”). The Committee has the negative discretion to
include the Excluded Expenses in the calculation of Operating Income.



  •   Target Operating Income – Operating Income for the 2015 fiscal year in an
amount established by the Committee by resolution within the first 90 days of
the Company’s 2015 fiscal year.

2015 Financial Measure and Plan Principles:



  1.   The financial measure for 2015 is Operating Income - Operating Income
will be the financial measure for 2015.



  2.   The bonus pool is funded by Incremental Operating Income - Bonuses will
be earned from the amount of Incremental Operating Income.



  3.   Incremental Operating Income is shared by shareholders of the Company and
Management - Only a portion of the Incremental Operating Income will be used to
fund the bonus pool. Shareholders will realize 100% of Incremental Operating
Income once bonus pools have been funded to the maximum levels established by
the Plan.

The Plan

Eligibility

Three groups are eligible for participation in the Plan:



  •   Executive Team – Chief Executive Officer, Executive Vice Presidents and
Senior Vice Presidents may earn up to 30% of base salary.



  •   [REDACTED]



  •   [REDACTED]



  •   Exclusions - Members of the Executive Team or [REDACTED] with a commission
based incentive compensation plan shall not be eligible to participate in the
Plan.

Incentive Payout

Payouts under the Plan shall be determined as follows:



  1.   The Company’s Incremental Operating Income will be determined by
subtracting the Target Operating Income from Actual Operating Income before
bonuses. The Incremental Operating Income will then be multiplied by a
percentage for [REDACTED], the Executive Team and [REDACTED], respectively.



  2.   [REDACTED]



  3.   [REDACTED]



  4.   The Executive Team Bonus Pool will be limited to 30% of Executive Team
total base salaries.



  5.   While the maximum percentage of base salary that each group of
participants is eligible to earn under the Plan shall remain set during the Plan
year, bonus pool amounts may change due to impact of hiring, terminating, or
promoting eligible participants during the Plan year. Management shall have
discretion as to whether and to what extent newly hired and newly promoted
employees who would otherwise qualify to participate in the Plan are allowed to
participate in the Plan during the Plan year of such individuals hiring or
promotion.

